SUPPLEMENTAL OPINION ON DENIAL OF REHEARING APRIL 11, 1994 Rieves & Mayton, by: Elton A. Rieves IV, for appellee. Per Curiam. Petitioner Jimmy Wayne Moore, Co-Admin- istrator of the Estate of Donald Wayne Moore, deceased, argues on rehearing that failure to abstract an order giving leave to appeal an interlocutory order was not a flagrant violation of S.Ct. R. 4-2(a)(6). In the alternative, petitioner requests the right to file a supplemental abstract to comply with the rule.  The petition is denied. Failure to abstract a critical order has been grounds for affirmance under Rule 4-2(a)(6) or its predecessor, Rule 9. See, e.g., Montgomery v. Butler, 309 Ark. 491, 834 S.W.2d 148 (1992) (appendix case); Stephens Production Co. v. Johnson, 311 Ark. 206, 842 S.W.2d 851 (1992); Hunter v. Williams, 308 Ark. 276, 823 S.W.2d 894 (1992); Brooks v. City of Benton, 308 Ark. 571, 826 S.W.2d 259 (1992). The missing order in this instance was significant. Not knowing the basis by which the trial court permitted an interlocutory appeal impeded this court’s ability to make an informed decision on whether a violation of Ark. R. Civ. P 54(b) had occurred.  We will allow a supplemental abstract in certain cases where the circumstances warrant it before the case is submitted for decision. See, e.g., Young v. State, 308 Ark. 372, 823 S.W.2d 911 (1992). When that occurs any expenses associated with reabstracting incurred by the non-moving party will be subject to payment by the moving party. Here, the request to reabstract comes not only after submission but after the case has been decided. It is simply too late to correct the deficiency. Petition denied.